MEMORANDUM**
Rexielito J. Glory appeals his 262-month sentence following a conviction by guilty plea for one count of distributing methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and 846. We have jurisdiction pursuant to 18 U.S.C. § 3742, and we affirm.
Glory contends that the district court committed plain error by determining that he was a leader or organizer pursuant to U.S.S.G. § 3Bl.l(c). This contention lacks merit because Glory admitted that he supervised and exercised authority over at least one other participant in the criminal activity. See United States v. Maldonado, 215 F.3d 1046, 1050 (9th Cir.2000) (concluding that a supervising defendant need only exercise authority over one individual to warrant two-level upward adjustment).
Glory also contends that he was denied effective assistance of trial counsel. We decline to reach this issue on direct appeal. See United States v. Robinson, 967 F.2d 287, 290 (9th Cir.1992) (stating that ineffective assistance of counsel is more properly raised on collateral attack under 28 U.S.C. § 2255 unless the record is sufficient or there is an obvious denial of adequate representation).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.